Citation Nr: 0027399	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  94-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for residuals of torn 
medial meniscus of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  

The present case arises from an August 1993 Department of 
Veterans Affairs (VA) regional office (RO) decision that 
denied an increased rating for the veteran's right knee 
disability, denied the veteran's attempt to reopen his claim 
for service connection for a low back disability, and granted 
service connection for a left knee disability, assigning a 10 
percent evaluation for it, effective from February 1993.  In 
March 1994, the veteran expressed his disagreement with the 
claims that were denied and with the 10 percent rating 
assigned for the left knee.  A statement of the case was 
issued in July 1994, and the appeal was perfected upon the 
receipt at the Regional Office (RO) in August 1994, of a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  A hearing at 
which the veteran and his wife testified was conducted at the 
RO in October 1994, and supplemental statements of the case 
were issued in February 1995, March 1998, and July 1998.  The 
case was subsequently forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  

In July 1999, the Board remanded the veteran's claim to the 
RO in order to schedule the veteran for a hearing before a 
Member of the Board (now known as a Veterans Law Judge).  
This was accomplished after the Board noted that the 
veteran's request for such a hearing, in August 1994, had not 
been acted upon.  The veteran was then scheduled to appear 
before a Veterans Law Judge at the RO in May 2000, but the 
record shows that he failed to report for that hearing.  It 
also shows that neither the veteran nor his representative 
has offered an explanation to account for the veteran's 
absence, and there have been no further requests for a 
hearing.  Under these circumstances, it is presumed that the 
veteran no longer desires to appear for a hearing, and that 
he wishes a decision based upon the evidence currently of 
record.   

FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a low back disability in a May 1954 rating action.  

2.  The veteran's subsequent attempts to establish service 
connection for a low back disability have been considered in 
16 additional rating actions, all denying the veteran's 
claim.  

3.  The Board has denied the veteran's attempt to establish 
service connection for a low back disability, in decisions 
dated in March 1968 and July 1969.  

4.  The most recent prior denial of the veteran's attempt to 
establish service connection for a low back disability 
occurred in a November 1991 rating action.  

5.  The evidence of record, obtained since the 1991 decision, 
is either duplicative of evidence previously associated with 
the claims file, cumulative of evidence that has already been 
considered in prior adjudications, or simply fails to address 
the circumstances surrounding the origin of the veteran's 
current low back disability and, therefore, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

6.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to the evaluation of his 
knee disabilities has been obtained by the RO.

7.  The veteran's right and left knee disabilities are not 
shown to be productive of more than slight recurrent 
subluxation or lateral instability, and no limitation of 
flexion to less than 60 degrees, or limitation of extension 
greater than 5 degrees, has been demonstrated.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the VARO decision of November 
1991 is not new and material, and the claim for service 
connection for a low back disability may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The criteria for an evaluation in excess of 10 percent, 
for internal derangement of the right knee, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (1999).

3.  The criteria for an evaluation in excess of 10 percent, 
for torn medial meniscus of the left knee, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  New and Material Evidence

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.

A review of the record in this case shows that the veteran 
has made numerous previous attempts to establish service 
connection for a low back disability, with the issue first 
being addressed by the RO in a May 1954 rating action.  Since 
that time, and up to the time of the veteran's present 
appeal, the RO has had occasion to confirm the original 
denial in 16 separate rating actions.  In addition, the Board 
itself has considered the matter twice, first in March 1968, 
and again in July 1969.  During this entire period, the 
veteran's contentions have remained essentially unchanged.  
He has maintained that his present back disability may be 
traced to an injury he sustained when he fell on an icy deck, 
responding to a call to general quarters as part of a gun 
crew assigned to a Merchant Marine vessel enroute from the 
United States to Murmansk, Russia, in the Winter/Spring of 
1943/1944.  This injury to his back, he has contended, 
occurred at the same time as the injury he sustained to his 
right knee, for which service connection has been 
established.  

In support of his claim over the years, the veteran has also 
contended that, since this in-service injury, his back has 
been subject to periodic exacerbations, particularly after 
strenuous activity, and he has pointed out that a private 
insurer did not award him disability benefits (in the 1950's) 
for his back disorder, because they concluded that the 
disability was related to an in-service injury.  In addition, 
the veteran has provided numerous statements from those with 
whom he served, who recalled that the veteran did injure his 
back, as well as his knee, when he fell during the voyage to 
Murmansk.  Moreover, he submitted medical evidence reflecting 
postservice treatment for low back strain by a physician over 
the course of a week in February 1947, and, in August 1974, 
he submitted a statement from a chiropractor who indicated 
that he had provided chiropractic care to the veteran for low 
back complaints as often as three times a week between 1946 
and 1970, at which time the chiropractor retired.

Other medical evidence obtained between 1954 and the 
veteran's current claim shows various diagnoses entered with 
respect to his low back.  These have included herniated 
intervertebral disc; lumbar disc disease; a developmental 
anomaly; chronic low back strain with questionable 
intervertebral disc pathology; degenerative changes in the 
lumbosacral spine; and unstable lumbar spine, with 
questionable dislocated disc.  

At the same time as the foregoing evidence was being 
accumulated, the record also contained the veteran's service 
medical records, including the report of the examination 
conducted in connection with his discharge from service in 
January 1946.  These service records did not document any low 
back complaints, other than one made in the context of 
general body pain recorded when the veteran was being treated 
for what was initially thought to be pneumonia, but was 
eventually diagnosed to be bronchitis in 1945/1946.  In 
addition, at the time the veteran was examined in connection 
with his service discharge in January 1946, he made no 
mention of any back injury, although a notation was made 
concerning a right knee injury the veteran reported.  
Furthermore, the veteran's spine was normal when examined at 
that time, and he made no mention of any back disability upon 
his initial application for VA benefits, received in January 
1946.  This was so, despite the application including a claim 
based on a right knee injury that occurred on board the 
Merchant Marine ship that the veteran later identified as the 
one on which he also injured his back.  It was largely 
because of this absence of any service medical record 
reflecting the presence of any back disability, or any back 
injury, that it was concluded that any postservice back 
disability was unrelated to any back injury sustained in 
service.  

Prior to his present appeal, the veteran's most recent 
attempt to establish service connection for a back 
disability, was denied in a November 1991 rating action.  The 
veteran did not initiate an appeal with respect to that 
decision and, after one year, it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Because the present appeal does not arise from an original 
claim, the Board must bear in mind the important distinctions 
between an original claim and an attempt to reopen a 
previously denied claim.  Prior to our discussion of the 
evidence which has been obtained in connection with the 
appellant's current appeal, we must first note that the 
United States Court of Appeals for Veterans Claims had 
previously held that the Secretary of Veterans Affairs and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  In addition, Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, supra, at 326, 
noting that Hodge did not deal with the test for determining 
whether evidence is new, which is a determination separate 
from whether it is material.  See also Anglin v. West, 203 
F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in Hodge suggests 
that the understanding of 'newness' as embodied in the first 
prong of the Colvin test is inadequate or in conflict with 
the regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen the claim of 
service connection for a low back disability, is that which 
has been submitted since the decision addressing that matter 
in 1991.  

The evidence received in connection with the veteran's 
current claim consists of medical records dated between 1985 
and 1998; February 1994 and April 1998 letters from a 
chiropractor; the transcript of the veteran's October 1994 
hearing; a duplicate copy of an October 1957 letter from the 
Department of the Navy to the veteran's attorney; and a 
duplicate copy of a letter from the former commanding officer 
of the gun crew on board the Merchant Marine vessel on which 
the veteran claims to have sustained injury.  

Clearly, duplicate copies of records, previously associated 
with the claims file and considered in one or more previous 
adjudications, cannot be considered new and material.  
Similarly, most of the medical evidence submitted in 
connection with the veteran's current claim reflects 
treatment for medical problems unrelated to the his back, as 
for instance his shoulder, his knees, his neck, and his 
heart.  To the extent these records do address a low back 
impairment, however, they simply show that such an impairment 
currently exists.  They in no way address the circumstances 
surrounding the origin of the veteran's back disability.  The 
same is true for the letters received from the veteran's 
chiropractor.  They show that the veteran was treated with 
chiropractic manipulation beginning in 1981, for low back 
complaints, and, to the extent that the cause for these 
complaint is addressed, it is significant that no mention at 
all was made of any in-service trauma.  Indeed, it appears 
that the reason the veteran initially presented himself to 
this chiropractor was for pain that had arisen after he 
lifted a fence approximately three weeks prior to that 1981 
visit.  Moreover, the chiropractor appears to have attributed 
the veteran's current osteoarthritic development to the 
veteran's employment as a carpenter, and to post-service 
surgeries, as opposed to any in-service trauma.  

The testimony that the veteran provided in connection with 
his current claim has also been considered.  This testimony, 
however, in addition to accurately describing the records and 
evidence that has accumulated over the years in the course of 
the veteran's attempts to establish service connection for a 
back disability, essentially only sets forth the same 
contentions that have been made since the claim was 
originally denied in 1954, i.e., that the veteran sustained a 
back injury when he fell on the deck of a ship while 
responding to an alert of an impending submarine attack, and 
that he has continued to have problems with his back since 
that time. Since this is essentially the same contention the 
veteran has always made, it is merely cumulative and, as 
such, this may not be considered new evidence for purposes of 
reopening the veteran's claim.  

In sum, the evidence added to the file, after the veteran's 
most recent 1991 attempt to reopen his claim for service 
connection for a back disability, is either duplicative of 
evidence previously associated with the claims file, 
cumulative of evidence that has already been considered in 
prior adjudications, or simply fails to address the 
circumstances surrounding the origin of the veteran's current 
low back disability.  Therefore, this evidence is not new and 
material, as it does not bear directly and substantially upon 
the specific matter under consideration and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

b.  Increased Rating 

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disabilities at issue are worse than currently evaluated by 
the RO, and he has, therefore, stated claims which are well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1996).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the Board notes that the 
evidence includes current outpatient treatment records 
relating to the veteran's knee; he has been examined for VA 
purposes in connection with this claim; and there have been 
no contentions that additional relevant records could be 
obtained.  Accordingly, the Board finds that VA has met its 
duty to assist in developing the facts pertinent to the 
veteran's claim under 38 U.S.C.A. § 5107.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the veteran's service medical records included 
a report by the veteran at the time of his separation from 
service, that he had injured his right knee during his 
service, and that, since then, he had experienced occasional 
bouts of stiffness in damp weather.  Although the report of 
the examination of the knee at that time revealed that there 
was no deformity or swelling, and range of motion was normal, 
postservice private medical records showed right knee 
treatment beginning in 1946.  By 1950, the veteran was 
diagnosed to have chronic pre-patellar bursitis, and, in an 
August 1950 rating action, service connection was established 
for a disability characterized as internal derangement right 
knee, slight, with bursitis, pre-patellar.  This impairment 
was assigned a 10 percent disability evaluation, effective 
from May 1950, which rating has remained in effect to the 
present time.  

Service connection for the veteran's left knee disability was 
established more recently, as it is from the original 
disability evaluation assigned for the left knee that the 
current appeal arises.  This decision to grant service 
connection was based upon the reports from a private 
physician, who attributed the veteran's present left knee 
impairment to the abnormal wear and tear to which it was 
subject, as a consequence of the veteran favoring his right 
knee over the years.  The left knee diagnosis was traumatic 
chondromalacia and a torn medial meniscus, which, the record 
also shows, was surgically treated in May 1992.  

As to the evidence which sets forth the extent to which the 
knees cause the veteran impairment, the Board notes that 
there are relatively few pertinent medical records, as the 
veteran testified that he was not receiving regular 
treatment.  He did state, however, that both knees cause him 
discomfort, which at times he has considered to be severe.  
He also testified that his knees may lock in damp weather, 
and may buckle underneath him if he puts too much weight on 
them.  Furthermore, he indicated that he has a cane to assist 
him in walking, as well as elastic knee braces, although he 
apparently uses neither of these on a regular basis.  

The treatment records that are associated with the claims 
file show that, in 1992, the veteran's right knee was 
characterized as causing only mild discomfort, and it was 
noted that the veteran was able to walk comfortably without 
cane or crutches, and to perform normal outdoor activities at 
his home.  Records dated in 1994 reflect that the veteran was 
experiencing pain in his left knee at that time, although no 
mention was made of any impairment or discomfort with respect 
to the right knee.  

In February 1998, the veteran underwent an examination for VA 
purposes in connection with his claim.  The report from this 
examination indicates that the veteran complained that his 
right knee has felt gradually stiffer with the passage of 
time, and that there are times when his knee joint will sound 
like cracking walnuts.  The veteran, however, did not mention 
any giving-way of the knee.  

Physical inspection revealed that the veteran walked with a 
regular, but careful gait, with no limp.  Limb length and 
knee circumference were equal, although the veteran's right 
thigh was 5/8-inch larger around than the left, and the right 
calf was 1/4-inch larger around than the left.  Passive range 
of motion of both knees was to 0 degrees full extension and 
130 degrees flexion.  (Normal range of knee motion is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71 
Plate II.)  This motion, however, was apparently accompanied 
by reports of pain.  The right knee was also tender at the 
tibial tubercle, along the patellar ligament, as well as on 
the entire anterior surface of the patella.  There was also 
tenderness along the medial and lateral joint lines, at the 
medial tibial and femoral condyles, and at the medial and 
lateral popliteal areas.  There was, however, no effusion or 
crepitation, and, while the patella was described as moving 
satisfactorily, the tone of the quadriceps was considered 
only fair.  

With respect to the left knee, the examiner noted that 
complaints of tenderness were similar to those the veteran 
made regarding his right knee.  This involved the tibial 
tubercle, the patellar ligament, the anterior surface of the 
patella, the medial and lateral joint lines, and the medial 
and lateral popliteal areas.  There was also constant coarse 
crepitation throughout the entire range of motion, and, while 
quadriceps tone was considered to be quite poor, there was no 
effusion or instability.  X-rays revealed mild degenerative 
changes involving the medial compartments of both femoral 
tibial joints, with mild narrowing and sclerosis.  There was 
also a prominence of the tibial spines noted bilaterally, 
together with an area of soft tissue 
calcification/ossification adjacent to the medial aspect of 
the cortex at the level of the proximal left tibia that was 
"unusual in appearance."

The veteran's knee disabilities have been evaluated under the 
provisions of Diagnostic Code 5257.  Under this code, a 10 
percent rating is assigned when there is slight impairment, 
with recurrent subluxation or lateral instability.  A 20 
percent rating is assigned when there is moderate knee 
impairment, with recurrent subluxation or lateral 
instability.  Other diagnostic codes which contemplate knee 
impairment include Diagnostic Code 5258, which provides a 20 
percent rating when there is dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  Diagnostic Code 5259 provides for a 10 percent 
rating for symptomatic removal of semilunar cartilage.  
Diagnostic Code 5260 contemplates limitation of leg flexion, 
and Diagnostic Code 5261 concerns limitation of leg 
extension.  Under Diagnostic Code 5260, a 0 percent 
evaluation is assigned when flexion is limited to 60 degrees, 
a 10 percent evaluation is assigned when flexion is limited 
to 45 degrees, and a 20 percent rating is assigned with 
flexion limited to 30 degrees.  Pursuant to Diagnostic Code 
5261, a 0 percent evaluation is assigned when extension is 
limited to 5 degrees, and a 10 percent rating is assigned 
when extension is limited to 10 degrees.  A 20 percent rating 
is assigned with extension limited to 15 degrees.  

The foregoing record clearly shows that, at no time during 
the duration of this claim, has the veteran met the criteria 
for an increased, 20 percent rating under the criteria that 
contemplate impairment based on limitation of extension or 
flexion.  As indicated above, the range of motion of the 
veteran's knees was from 0 degrees to 130 degrees.  
Similarly, the medical evidence and the veteran's testimony 
do not reflect the presence of frequent joint locking and 
effusion into the joint, as would warrant a 20 percent rating 
under the provisions of Diagnostic Code 5258.  Moreover, 
since the most recent VA examiner specifically noted that 
there were no complaints or evidence indicative of 
instability, and none was noted in any other medical record, 
an increased rating is not warranted under the provisions of 
Diagnostic Code 5257, for recurrent subluxation or lateral 
instability.  

As to the consideration of other provisions which might 
provide for a favorable decision, we have considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain, 
including during flare-ups, as discussed in the decision of 
the Court of Appeals for Veterans Claims in DeLuca v. Brown, 
supra.  In this regard, it must be acknowledged that the 
veteran has consistently expressed his complaints of knee 
discomfort, both to those medical professionals who have 
examined him, as well as to those at the RO adjudicating his 
claim.  At the same time, however, the veteran's range of 
motion of both his knees is nearly intact, his gait, while 
careful, was regular and without a limp, and there is 
apparently no medically documented knee instability.  In view 
of this, the Board finds that the current 10 percent rating 
assigned for the veteran's right and left knee disabilities 
contemplates any impairment he may experience during a flare-
up, and that consideration of the provisions of sections 4.40 
and 4.45 does not call for the assignment of an increased 
disability rating for the veteran's right and left knee 
disorders.  

Since, with respect to the left knee, our analysis covers the 
entire period from the veteran's award of service connection, 
and we find that at no time since then has the veteran's 
disability been more disabling than as currently rated, 
separate "staged ratings" during this period are not 
warranted.  See Fenderson v. West, 12 Vet.App. 119, 126 
(1999).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a low back disability , and 
the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee is denied.   

Entitlement to an evaluation in excess of 10 percent for 
residuals of torn medial meniscus of the left knee is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 

